IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00020-CV

  IN THE INTEREST OF A.L.M.-F., A.M., J.A.-F., N.A.-F., AND E.A.-F.,
                         CHILDREN



                           From the 74th District Court
                            McLennan County, Texas
                           Trial Court No. 2015-3287-3


                           MEMORANDUM OPINION


      Jessie F. appeals from a judgment that terminated the parent-child relationship

between her and her children, A.L.M.-F., A.M., J.A.-F., N.A.-F., and E.A.-F. See TEX. FAM.

CODE ANN. §161.001 (West 2014).       Jessie complains that the trial court abused its

discretion by denying her the right to a jury trial for her de novo hearing and that the

evidence was factually insufficient for the referring court to have found that termination

was in the children's best interest. Because we find no reversible error, we affirm the

judgment.
                                              JURY DEMAND

        In her first issue, Jessie complains that the trial court abused its discretion by

denying her jury demand. The final hearing in this proceeding was initially heard by an

associate judge pursuant to Chapter 201, Subchapter E of the Family Code. See TEX. FAM.

CODE ANN. Ch. 201, subch. E (West 2014). The hearing took place on September 7 and

September 28, 2016. The associate judge advised the parties of the substance of her ruling

on September 29, 2016. On September 30, 2016, Jessie filed a jury demand. On October

3, 2016, Jessie filed a request for a de novo hearing with the referring court on the issues

of sufficiency of the evidence of the predicate grounds for termination and best interest.

TEX. FAM. CODE ANN. § 201.015.

        The referring court denied Jessie's jury demand on October 21, 2016 after a hearing.

The final hearing before the referring court took place on October 27, 2016, which was

within 30 days as required to conduct the hearing after the request. TEX. FAM. CODE ANN.

§ 201.015(f). The de novo hearing consisted solely of the transcript and exhibits as

introduced from the trial before the associate judge. No other evidence or witnesses were

presented.

        Jessie argues that the jury demand was timely because it was filed when it was at

least theoretically possible to conduct a jury trial within the thirty days after the request

for the de novo hearing was made and because the referring court could have conducted

a jury trial outside of the thirty days because it would not have lost jurisdiction over the


In the Interest of A.L.M.-F., A.M., J.A.-F., N.A.-F., and E.A.-F., Children            Page 2
proceedings simply by not starting the de novo hearing within the thirty days. See In re

L.R., 324 S.W.3d 885, 889-90 (Tex. App.—Austin 2010, orig. proceeding); Harrell v. Harrell,

986 S.W.2d 629, 631 (Tex. App.—El Paso 1998, no pet.). Further, Jessie argues that because

Section 201.015(i) states that a party may not demand a second jury in a de novo hearing

before the referring court if the prior order rendered by the associate judge resulted from

a jury trial, a jury trial in a de novo hearing is statutorily authorized. TEX. FAM. CODE

ANN. § 201.015(i).

         A trial court will not hold a jury trial unless a written request for a jury trial is

filed with the clerk of the court "a reasonable time before the date set for trial of the cause

on the non-jury docket, but not less than thirty days in advance." TEX. R. CIV. P. 216(a).

We review a trial court's refusal to grant a jury trial for an abuse of discretion. Mercedes-

Benz Credit Corp. v. Rhyne, 925 S.W.2d 664, 666 (Tex. 1996). We examine the entire record

and will find that an abuse of discretion exists if the trial court's decision is arbitrary,

unreasonable, and without reference to guiding principles. Id.

        Even if we assume that Jessie can request a jury trial at this juncture in the

proceedings and that her request for a jury was made a reasonable time before trial, we

note that trial courts are not required to honor every jury request simply because it is

received more than thirty days before trial. Girdner v. Rose, 213 S.W.3d 438, 443-44 (Tex.

App.—Eastland 2006, no pet.). Rather, the timeliness of the request creates a rebuttable

presumption that a jury demand should be granted. Simpson v. Stem, 822 S.W.2d 323, 324


In the Interest of A.L.M.-F., A.M., J.A.-F., N.A.-F., and E.A.-F., Children              Page 3
(Tex. App.—Waco 1992, orig. proceeding). Courts have the discretion to determine how

long is a reasonable amount of time dependent upon the individual circumstances of each

case. Id. The party opposing a jury request may rebut the presumption of reasonableness

by showing that a jury trial will injure them, disrupt the trial court's docket, or impede

the ordinary handling of the court's business. Crittenden v. Crittenden, 52 S.W.3d 768, 769

(Tex. App.—San Antonio 2001, pet. denied).

        At the hearing regarding the jury demand before the referring court, the

Department objected to the jury demand because of the expense of bringing the three

expert witnesses back to testify before the jury as well as the difficulty in recalling all of

the witnesses and procuring interpreters again for several of the witnesses, which would

cause injury to the Department. The attorney ad litem for the children also objected to

the jury demand and expressed that a delay in the proceedings would cause turmoil and

uncertainty for the children.

        Jessie had proposed that a jury trial could be heard on October 31, November 1,

and November 2, which would be within the thirty day window for the de novo hearing

pursuant to Section 201.015(f). The record does not indicate if these dates were actually

available for a jury trial in this matter.1 However, these dates were only ten days from

the date of the hearing regarding the jury demand.



1The Department contends that this Court should "use [our] personal knowledge of the crowded dockets
in the district courts" in our determination of whether granting the jury demand would disrupt the trial
court's docket or impede the ordinary handling of the court's business. We decline to do so.

In the Interest of A.L.M.-F., A.M., J.A.-F., N.A.-F., and E.A.-F., Children                      Page 4
        Based on the facts of this proceeding, we do not find that the trial court abused its

discretion by denying Jessie's jury demand. Because there was no abuse of discretion, we

overrule issue one.

                                              BEST INTEREST

        In her second issue, Jessie complains that the evidence was factually insufficient

for the referring court to have found that termination of her parental rights was in the

best interest of the children. In reviewing the factual sufficiency of the evidence, we give

due deference to the factfinder's findings and do not supplant the factfinder's judgment

with our own. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We determine whether, on

the entire record, a factfinder could reasonably form a firm conviction or belief that the

termination of the parent-child relationship would be in the best interest of the child. TEX.

FAM. CODE ANN. § 161.001(b)(2); see In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). If, in light of

the entire record, the disputed evidence that a reasonable factfinder could not have

credited in favor of the finding is so significant that a factfinder could not reasonably

have formed a firm belief in the truth of its finding, then the evidence is factually

insufficient. In re H.R.M., 209 S.W.3d at 108.

        There are several nonexclusive factors that the trier of fact in a termination case

may consider in determining the best interest of the child, which include: (a) the desires

of the child, (b) the emotional and physical needs of the child now and in the future, (c)

the emotional and physical danger to the child now and in the future, (d) the parental


In the Interest of A.L.M.-F., A.M., J.A.-F., N.A.-F., and E.A.-F., Children            Page 5
abilities of the individuals seeking custody, (e) the programs available to assist these

individuals to promote the best interest of the child, (f) the plans for the child by these

individuals or by the agency seeking custody, (g) the stability of the home or proposed

placement, (h) the acts or omissions of the parent which may indicate that the existing

parent-child relationship is not a proper one, and (i) any excuse for the acts or omissions

of the parent. Holley v. Adams, 544 S.W.2d 367, 371-72 (Tex. 1976). These factors are not

exhaustive. In re C.H., 89 S.W.3d at 27. Some listed factors may be inapplicable to some

cases while other factors not on the list may also be considered when appropriate. Id.

        The Department became involved with Jessie when her twin sons were born and

tested positive for marijuana. A FBSS (Family-Based Safety Services) case was opened

which allowed Jessie to retain custody of the children under the supervision of her

relatives. She was required to take drug tests and some classes. She did not participate

in the classes and some of her drug tests were positive. At times, Jessie and the children

lived at her grandmother's residence, which was unsafe for children and tremendously

unsanitary, with issues such as broken windows, exposed wires, live roaches and

rodents, rotten food on the floors, mattresses laying in corners, and a smell like rotten

meat. Additionally, throughout their lives, the children had been exposed to domestic

violence between Jessie and the children's fathers. Once, one of the children had been hit

in the mouth while Jessie was holding her during a fight with her significant other.

        When the children were removed, the youngest three were placed with their


In the Interest of A.L.M.-F., A.M., J.A.-F., N.A.-F., and E.A.-F., Children          Page 6
paternal grandmother and were in need of medical attention. One child had a fever and

lice and another had a rash, ringworm, and boils due to inadequate hygiene and nits on

his head. The third child had a small bruise and nits in her hair. The two oldest children

were placed with their paternal great-grandparents. Both of the older children had lice

and one had sores on her back. Both of the older children were dirty.

        During the proceedings, Jessie completed a psychosocial evaluation but did not

complete a recommended psychological evaluation. She was very sporadic in attending

counseling and attended parenting classes but did not successfully complete them. Jessie

violated the Department's rules during visits and attempted to have visits at times and

places not authorized by the Department. She tested positive for drugs during the case.

She was pregnant with her sixth child at the time of the final hearing but did not know

who the father was.           Jessie referred to her current pregnancy as a "disease" and

demonstrated a lack of care and concern for her children, even stating at one point that

she did not miss her children and was not interested in being a parent. It was Jessie's

plan to move in with her sister and her four children if the children were returned to her

even though her sister's lease clearly stated that no other residents were allowed.

        Jessie did become more serious about working on her service plan in the 45 days

prior to the final hearing; however she missed two therapy appointments during the

almost month-long gap between the dates of the final hearing. Throughout the case,

Jessie blamed her circumstances on others and did not stop using marijuana until


In the Interest of A.L.M.-F., A.M., J.A.-F., N.A.-F., and E.A.-F., Children           Page 7
approximately eight months after the removal. Jessie was arrested for stealing from

Dillard's after the children had been removed by the Department.

        All five of the children were doing well with their relative placements, and their

caregivers were wanting to adopt them. The caregivers had a friendly relationship with

each other and would ensure contact between the siblings would continue. The older

two children were in therapy due to the hardships they had suffered with their mother.

While they stated that they loved their mother, they wanted to remain where they were

and became very upset at the idea of going back to their mother's care. The children were

all clean and healthy in their placements.

        During the time the children were placed with their grandmothers, there were

individuals who were allowed around the children that the Department did not consider

appropriate.      Both grandmothers testified that those individuals were not allowed

around the children again after being warned by the Department and would not be

allowed around them in the future. Both also agreed that the children's fathers would

not be around the children. One was living in Mexico and would not return. The other

father was in prison.

        The evidence of Jessie's past and present instability, lack of a safe and suitable

residence, refusal to complete her service plan, and ongoing drug use taken with the

children's substantial positive improvement in their circumstances from when they were

in their mother's care was factually sufficient for the referring court to have found that


In the Interest of A.L.M.-F., A.M., J.A.-F., N.A.-F., and E.A.-F., Children         Page 8
termination of the parent-child relationship was in the best interest of the children. We

overrule issue two.

                                               CONCLUSION

        Having found no reversible error, we affirm the judgment of the trial court.




                                                   TOM GRAY
                                                   Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed June 14, 2017
[CV06]




In the Interest of A.L.M.-F., A.M., J.A.-F., N.A.-F., and E.A.-F., Children            Page 9